DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-12 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
In January 2019, the United States Patent and Trademark Office
(“USPTO”) published revised guidance on the application of § 101.  See
USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).1  Under that guidance, the Examiner looks to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
see Manual Of Patent Examining Procedure (MPEP) §§ 2106.05(a)–(c), (e)–(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, does the Examiner then look to whether the claim: (3) adds a specific limitation beyond the judicial exception that is not well-understood, routine, and conventional in the field (see MPEP § 2106.05(d)); or(4) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See Guidance, 84 Fed. Reg. at 56.
	Representative independent claim 1 recites: 
1. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising: 
obtaining reference counts that are numbers of times respective pieces of content were referred to; 
classifying the pieces of content into a plurality of groups based on the reference counts; 
selecting one or more feature phrases from each of the pieces of content based on appearance frequencies of words included in each of the pieces of content; 
and extracting first content that includes a feature phrase which is included in all of the plurality of groups, wherein the 
	Claim 1 falls within a statutory category of invention. However, apart from the preamble and the obtaining and extracting elements, all of claim 1’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to using mental steps to select feature phrases from documents based on reference counts and appearance frequencies.
Turning to each limitation individually, the classifying and selecting elements in claim 1 can be done entirely mentally with pen and paper. These steps fit squarely within the mental processes categories included in the Guidance. See Guidance at 52 (listing exemplary mental processes including observation and evaluation). The steps of classification and selecting merely require a user to mentally classify (i.e. evaluate) content according to observed information (i.e. reference counts) and mentally select (i.e. evaluate) content based on observed information (i.e. appearance frequencies).  See also, for example, Applicant’s Specification ¶ 60 (involving observation and evaluation of the feature phrase “Tokyo Tower,” among others).   
Turning to the additional elements, the preamble–“1. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising”–is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical 
As discussed above with respect to integration of the abstract idea into a practical application, a “non-transitory computer-readable storage medium storing a program that causes a computer to execute a process” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “obtaining reference counts that are numbers of times respective pieces of content were referred to,” this element is extra solution activity—i.e., mere data gathering.   Compare Spec Fig. 14 and ¶ 1142 (“The extraction device 100 also obtains an access log (including the numbers of accesses) of the set extraction source content . . .”) with Guidance at footnote 31 (mere data gathering is insignificant extra solution) and MPEP 2106.05(g) (court holding that “consulting and updating an activity log” is mere data gathering). Thus, this element does not cause the claimed invention to be integrated into a practical application.  See Guidance at 55 and footnote 31.  
With respect to whether this element provides an inventive concept, Examiner takes official notice that the obtaining element was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea. 

With respect to whether this element provides an inventive concept, Examiner takes official notice that the extracting element was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea. 
Therefore, the claimed invention recites an abstract idea without significantly more.  See Guidance, 84 Fed. Reg. at 52. The preamble and the obtaining and extracting elements do not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “non-transitory computer-readable storage medium storing a program that causes a computer to execute a process” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The obtaining and extracting elements also fail to provide significantly more because they are well-understood and routine activities previously known to the industry.  See above.  Thus, claim 1 is not patent eligible. 
The analysis above also applies to claims 11 and 12. 
Claim 11’s recitation of “An extraction method executed by a computer” does not integrate the claimed invention into a practical application nor provide “significantly more” for the same reasons given above for the recitation “non-transitory computer-readable storage medium. . .”  
Claim 12’s recitation of “An extraction device comprising: a memory; and a processor coupled to the memory and the processor configured to execute a process” does not integrate the claimed invention into a practical application nor provide “significantly more” for the same reasons given above for the recitation “non-transitory computer-readable storage medium. . .”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 
Claim 1 recites the limitation “wherein the feature phrase is any one of the one or more features selected by the selecting.”  One skilled in the art could not determine the scope of claim 1 because it is unclear how “the one or more features” relates to “feature phrases.”  Stated another way, while there is antecedent basis for feature phrases, there is no specific antecedent basis for features.  This renders the claim vague and indefinite. 
Dependent claims 2-10 are rejected because they inherit the deficiencies of claim 1 and are therefore rejected for the reason given above.
The analysis above also applies to claims 11-12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1–3 and 10–12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki published 2011-08-11 (IDS filed 6/15/2018 Foreign Patent Documents Cite No. 1) in view of Kondo published 2010-09-16 (IDS filed 6/15/2018 Foreign Patent Document Cite No. 2). 
With respect to claim 1, Suzuki teaches 1. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising: obtaining reference counts that are numbers of times respective pieces of content were referred to” in ¶ 11 (“access number in several critical dates” includes obtaining reference counts as claimed); 
“classifying the pieces of content into a plurality of groups based on the reference counts” in ¶¶ 11, 16 -17 (the contents accessed (“referred to”) are classified according to reference counts (number of accesses in the log); and date); 
It appears Suzuki fails to explicitly teach 
“selecting one or more feature phrases from each of the pieces of content based on appearance frequencies of words included in each of the pieces of content and extracting first content that includes a feature phrase which is included in all of the plurality of groups, herein the feature phrase is any one of the one or more features selected by the selecting.” 

The important keyword candidate extracting means 2 which extracts an important keyword candidate from main contents, and the frequency-of-occurrence calculating means 3 which performs a weighting for the important keyword candidate in a Web document

and ¶ 18  
The step which carries out a weighting to the keyword candidate using BM25 which asks for the frequency of occurrence in an important keyword candidate's Web document, and performs a weighting for each important keyword candidate based on the appearance distribution within the frequency of occurrence and document set,

¶ 36 
Step 400 It asks for the frequency of occurrence of the keyword candidate who appears in a document in the frequency-of-occurrence calculation part 3, In the keyword significance calculation part 4, search for a keyword candidate's importance (peculiar importance), and the position information calculation part 5, Importance (position importance) is searched for with the position where a keyword candidate appears in a document, and a keyword is set in order in the important keyword outputting part 6 based on peculiar importance and position importance (importance calculation processing of a keyword).

(important keywords candidates are feature phrases; frequencies of words are taken into account when determining whether to select an important keyword);  
“and extracting first content that includes a feature phrase. . .” 

¶ 36 
Step 400 It asks for the frequency of occurrence of the keyword candidate who appears in a document in the frequency-of-occurrence calculation part 3, In the keyword significance calculation part 4, search for a keyword candidate's importance (peculiar importance), and the position information calculation part 5, Importance (position importance) is searched for with the position where a keyword candidate appears in a document, and a keyword is set in order in the important keyword outputting part 6 based on peculiar importance and position importance (importance calculation processing of a keyword).

(first content is the document in which the keyword appears); 
 “wherein the feature phrase is any one of the one or more features selected by the selecting” in ¶ 7 
The important keyword candidate extracting means 2 which extracts an important keyword candidate from main contents, and the frequency-of-occurrence calculating means 3 which performs a weighting for the important keyword candidate in a Web document

and ¶ 18  
The step which carries out a weighting to the keyword candidate using BM25 which asks for the frequency of occurrence in an important keyword candidate's Web document, and performs a weighting for each important keyword candidate based on the appearance distribution within the frequency of occurrence and document set,

¶ 36 
Step 400 It asks for the frequency of occurrence of the keyword candidate who appears in a document in the frequency-of-occurrence calculation part 3, In the keyword significance calculation part 4, search for a keyword candidate's importance (peculiar importance), and the position information calculation part 5, Importance (position importance) is searched for with the position where a keyword candidate appears in a document, and a keyword is set in order in the important keyword outputting part 6 based on peculiar importance and position importance (importance calculation processing of a keyword).

(features are the candidate keywords actually selected). 
Kondo and Suzuki are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the obtaining and 
It appears Suzuki and Kondo fail to explicitly teach “which is included in all of the plurality of groups.”  
However, Examiner takes official notice that extraction of a keyword in “all of the plurality of groups” would have been well known in the art before the effective filing date of the invention.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “extracting first content that includes a feature phrase” in Suzuki/Kondo to include “which is included in all of the plurality of groups.”  The motivation would have been to determine important subject matter across a variety of subjects. 
Claims 11 and 12 are rejected for the same reasons given for claim 1. 
With respect to claim 2, Suzuki teaches “2. The non-transitory computer-readable storage medium according to claim 1, wherein the classifying classifies the pieces of content other than the first content” in ¶¶ 11, 16 -17 (any number of pieces of content can be classified by Suzuki);  
Kondo teaches “wherein the extracting extracts the first content when first content includes the first feature phrase” 
¶ 36 
Step 400 It asks for the frequency of occurrence of the keyword candidate who appears in a document in the frequency-of-occurrence calculation part 3, In the keyword significance calculation part 4, search for a keyword candidate's importance (peculiar importance), and the position information calculation part 5, Importance (position importance) is searched for with the position where a keyword candidate appears in a document, and 
(first content is the document in which the keyword appears). 
Motivation to combine is same as claim 1. 
With respect to claim 3, Suzuki teaches “The non-transitory computer-readable storage medium according to claim 2, wherein the classifying classifies the pieces of content into a first group and a second group, the reference counts of content in the first group is smaller than the reference counts of content in the second group” in ¶¶ 11, 16 -17 (classifying content according to groups suggests that different size groups and different numbers of reference counts would have been contemplated by one of ordinary skill in the art before the effective filing date of the invention). 
With respect to claim 10, it appears Suzuki et al. fails to explicitly teach “wherein the process further comprises: deleting a content, included in the pieces of content that satisfies a predetermined condition.”  However, Examiner takes official notice that this element was well known in the art before the effective filing date of the invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the process in claim 2 to include “deleting a content, included in the pieces of content that satisfies a predetermined condition.”  The motivation would have been to save disk space by eliminating unneeded data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1See also October 2019 Update: Subject Matter Eligibility (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf).
        2 Examiner is citing to the specification in order to illustrate an example embodiment of claim 1.  Examiner finds that the limitations in claim 1 do not explicitly require or exclude an access log.